Citation Nr: 0009157	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-00 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for a skin condition due to 
exposure to mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
hearing loss is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation. 

2.  The claim of entitlement to service connection for a skin 
disorder, to include due to mustard gas exposure, is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation. 


CONCLUSION OF LAW

1.  A well-grounded claim of entitlement to service 
connection for bilateral hearing loss has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A well-grounded claim of entitlement to service 
connection for a skin condition due to exposure to mustard 
gas has not been presented.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection can be awarded for disability 
resulting from personal injury or disease incurred or 
aggravated during active service or an applicable post-
service presumptive period.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1999).  

A chronic disease, such as a sensorineural hearing loss, that 
has become manifest to a degree of 10 percent or more within 
1 year from the date of a veteran's separation from service 
will be considered to have been incurred in service even 
absent evidence to that effect unless there is affirmative 
evidence to the contrary (including a showing of an 
intercurrent cause for the disease).  See 38 C.F.R. §§ 3.307, 
3.309.  With chronic diseases that are shown as such in 
service (or within the applicable post-service presumptive 
period specified in 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
will be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

If a disability is not shown to be chronic during service or 
an applicable post-service presumptive period, service 
connection may nevertheless be granted where a disorder has 
been observed in service or an applicable post-service 
presumptive period and the symptomatology associated with 
that disorder is manifested with continuity post-service.  
Id.  Service connection may be granted for a disease 
diagnosed after discharge from service where all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Regulations also provide that service connection may be 
granted for specified chronic conditions that are due to 
full-body exposure to specified vesicant agents during active 
service.  Hearing loss and actinic keratoses are not 
specified conditions.  See 38 C.F.R. § 3.316 (1999).

However, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  A well-grounded claim need not be established 
conclusively.  It is sufficient if the evidence of record 
establishes a plausible claim, one which is either 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Evidence of record will 
be accepted as credible for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is incredible on its face.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, incompetent 
evidence will not be considered in an assessment of whether a 
claim is well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  When the issue is medical in nature, such as medical 
nexus, etiology, or diagnosis, expert evidence usually is 
required.  Voerth v. West, 13 Vet. App. 117 (1999).  

The issue before the Board on this appeal is whether in each 
instance the veteran has established a well-grounded claim.  
The Board has no jurisdiction adjudicate the merits of a 
claim that is not well grounded.  Boeck v. Brown, 6 Vet. App. 
14 (1993).

a.  Claim of entitlement to service connection
for bilateral hearing loss

For the veteran's claim of entitlement to service connection 
for bilateral hearing loss to be well grounded, the evidence 
of record must show: a current hearing disability; the 
incurrence (or, in the case of preexisting conditions, the 
aggravation) of an injury or disease during service; and a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A review of the service medical records reveals that no 
hearing loss was reported or diagnosed inservice.  At 
separation from active duty the veteran's hearing was 15/15 
bilaterally.

The claims file contained the report of a VA audiological 
examination afforded the veteran in February 1999.  The 
report documented that the veteran exhibited a moderate to 
severe sensorineural hearing loss in both ears.  The 
audiometric findings stated in the report meet the regulatory 
standard for impaired hearing to be considered a disability 
for VA purposes.  See 38 C.F.R. § 3.385 (1999).  In his 
February 1996 Form 21-526, Application for Compensation or 
Pension and his March 1996 Form 21-4138, Statement in Support 
of Claim, he veteran has asserted that his current hearing 
disorder originated from his having been exposed to gunfire 
during service against which the rubber earplugs he was 
issued were insufficient.  These assertions constitute 
pertinent evidence of conditions under which the veteran 
served, and such conditions are potentially relevant to the 
fact of a subsequent hearing loss.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993).  However, the report of the veteran's 
January 1946 discharge examination was negative for any 
hearing impairment.  Moreover, the claims file is devoid of 
any competent medical or scientific evidence of a causal 
connection between the current hearing disability of the 
veteran and anything that occurred during his active service.  
Indeed, the VA physician who examined the veteran stated in 
the report that to so opine would be to engage in 
speculation.

Therefore, the Board finds that a well-grounded claim of 
entitlement to service connection for bilateral hearing loss 
has not been presented by the evidence of record.  Wade v. 
West, 11 Vet. App. 302, 305 (1998) (Even if a veteran is a 
combat veteran he must still present competent evidence 
linking a disorder to service in order to establish a well 
grounded claim.)

b.  Entitlement to service connection for a skin condition 
due to exposure to mustard gas

It is provided under 38 C.F.R. § 3.316 that service 
connection will be granted if a veteran has experienced full-
body exposure to one of the vesicant agents (including 
mustard gas) specified in the regulation during active 
military service and has subsequently developed one of the 
conditions also specified in the regulation, unless the 
claimed condition is due to the misconduct of the veteran or 
to a supervening cause shown by affirmative evidence.  See 
38 C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 
443 (1998).  For a veteran to establish a well-grounded claim 
of entitlement to service connection for a skin condition 
under this regulation, there must be competent evidence of 
record on each element required to establish service 
connection.  

A review of the service medical records reveals no complaint 
or finding pertaining to a skin disorder, or mustard gas 
exposure.  At separation from active duty the appellant's 
skin was clinically evaluated as normal.  

In November 1996, the National Personnel Records Center 
reported that there was no record of the veteran being 
exposed to mustard gas.  A note dated in February 1997, 
however, states that the veteran's last name appeared on the 
Naval Research Laboratory's Chemical Warfare list.

The veteran's skin condition was examined by VA in December 
1998.  The examination report stated that the veteran 
displayed slight erythema with some increased telangiectasis 
on the anterior portion of his neck but no primary lesions 
such as vesicles, boli, papules, plaques, or scars.  It 
identified an erythematous, slightly hypertrophic, scaly 
plaque in the right supraclavicular area of the veteran and 
two similar lesions on his back.  The examining physician 
opined that these lesions represented actinic keratoses.  
There is no other medical evidence of record characterizing 
or diagnosing the veteran's skin condition.  

The Board finds that the veteran does not have a well-
grounded claim under 38 C.F.R. § 3.316.  In this regard, even 
assuming that the veteran was a full body exposure volunteer 
there is no evidence that he has any of the conditions 
specified in the regulation:  chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, certain cancers 
(nasopharyngeal, laryngeal, and, except mesothelioma, lung 
cancer), or squamous cell carcinoma of the skin.

There remains then the question whether the veteran has 
otherwise presented a well-grounded claim for service 
connection for his skin condition.  The standard for what 
constitutes a well grounded claim was discussed above, and 
the assertion that he was exposed to mustard gas during 
service may be assumed to be true for the purpose of 
determining whether his claim is well grounded.  King, 5 Vet. 
App. at 21.  The record, however, again lacks competent 
evidence of a nexus between such either service and any 
asserted exposure and the veteran's skin condition.  The 
physician who conducted the December 1998 VA examination 
observed that it could not be stated with certainty that the 
lesions in this instance were due to mustard gas exposure.  
No other competent evidence of record suggests a link between 
any mustard gas exposure experienced by the veteran and his 
current skin condition.  The VA examination report amounted 
to no more than a statement that the veteran's skin lesions 
may or may not have been caused by exposure to mustard gas 
during service, if such exposure had occurred.  Such a 
statement, although from a medical expert, is insufficient to 
well ground a claim.  Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (Where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes 
"what may be characterized as 'non-evidence.'")

Therefore, the Board finds that a well-grounded claim of 
entitlement to service connection for a skin condition due to 
exposure to mustard gas has not been presented. 

In reaching each of these decisions the Board considered the 
veteran's own, sincerely held belief that his hearing loss is 
due to inservice acoustic trauma, and that he has a skin 
disorder due to mustard gas exposure.  The veteran, however, 
as a lay person, untrained in the fields of medicine and/or 
science, is not competent to offer an opinion as to the 
etiology of these claimed disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, although the Board considered and denied this appeal 
on a ground different from that of the RO, the appellant has 
not been prejudiced by the decision.  This is because in 
assuming that the claims were well grounded, the RO accorded 
the claimant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).


ORDER

Well grounded claims having not been presented, service 
connection for bilateral hearing loss, and a skin disorder 
due to mustard gas exposure is denied.


		
	DEREK BROWN
	Member, Board of Veterans' Appeals



 

